Name: Council Implementing Regulation (EU) 2015/1323 of 31 July 2015 implementing Article 16(2) of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: civil law;  documentation;  international trade;  international affairs;  rights and freedoms;  international security;  Africa
 Date Published: nan

 1.8.2015 EN Official Journal of the European Union L 206/4 COUNCIL IMPLEMENTING REGULATION (EU) 2015/1323 of 31 July 2015 implementing Article 16(2) of Regulation (EU) No 204/2011 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 16(2) thereof, Whereas: (1) On 2 March 2011, the Council adopted Regulation (EU) No 204/2011. (2) On 31 July 2015, the Council adopted Decision (CFSP) 2015/1333 (2) inter alia consolidating the restrictive measures imposed by Decision 2011/137/CFSP and repealing Decision 2011/137/CFSP (3). Decision (CFSP) 2015/1333 also concludes a review of the persons and entities listed previously in Annexes II and IV to Decision 2011/137/CFSP. (3) The reasons for listing in relation to a number of persons and entities on the list of persons and entities set out in Annex III to Regulation (EU) No 204/2011 should be amended. (4) Regulation (EU) No 204/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EU) No 204/2011 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 2015. For the Council The President J. ASSELBORN (1) OJ L 58, 3.3.2011, p. 1. (2) Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya and repealing Decision 2011/137/CFSP (see page 34 of this Official Journal). (3) OJ L 58, 3.3.2011, p. 53. ANNEX ANNEX III LIST OF NATURAL AND LEGAL PERSONS, ENTITIES OR BODIES REFERRED TO IN ARTICLE 6(2) A. PERSONS Name Identifying information Reasons Date of listing 1. ABDUSSALAM, Abdussalam Mohammed Position: Head Counter-Terrorism, External Security Organisation Date of Birth: 1952 Place of Birth: Tripoli, Libya Prominent Revolutionary Committee member. Close associate of Muammar Qadhafi. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 2. ABU SHAARIYA Position: Deputy Head, External Security Organisation Brother-in-law of Muammar Qadhafi. Prominent member of the Qadhafi regime and as such closely associated with the former regime of Muammar Qadhafi. 28.2.2011 3. ASHKAL, Omar Position: Head, Revolutionary Committees Movement Place of Birth: Sirte, Libya Believed status: assassinated in Egypt, Aug 2014 Revolutionary Committees involved in violence against demonstrators. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 4. ALSHARGAWI, Bashir Saleh Bashir Date of birth: 1946 Place of birth: Traghen Head of Cabinet of Muammar Qadhafi. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 5. TOHAMI, General Khaled Date of birth: 1946 Place of birth: Genzur Former director of Internal Security Office. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 6. FARKASH, Mohammed Boucharaya Date of birth: 1 July 1949 Place of birth: Al-Bayda Former director of intelligence in External Security Office. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 7. EL-KASSIM ZOUAI, Mohamed Abou Former Secretary General of the General People's Congress. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 8. AL-MAHMOUDI, Baghdadi Prime Minister of Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 9. HIJAZI, Mohamad Mahmoud Minister for Health and Environment in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 10. HOUEJ, Mohamad Ali Date of birth: 1949 Place of birth: Al-Azizia (near Tripoli) Minister for Industry, Economy and Trade in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 11. AL-GAOUD, Abdelmajid Date of birth: 1943 Minister for Agriculture, Animal and Maritime Resources in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 12. AL-CHARIF, Ibrahim Zarroug Minister for Social Affairs in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 13. FAKHIRI, Abdelkebir Mohamad Date of birth: 4 May 1963 Passport number: B/014965 (expired end 2013) Minister for Education, Higher Education and Research in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 14. MANSOUR, Abdallah Date of birth: 8.7.1954 Passport number: B/014924 (expired end 2013) Former close collaborator of Colonel Qadhafi, former senior role in security services and director of radio and television. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 15. Colonel Taher Juwadi Position: Fourth in Revolutionary Guard chain of command Colonel. Key Member of the Qadhafi regime. As such, closely associated with the former regime of Muammar Qadhafi. 23.05.2011 16. AL-BAGHDADI, Dr Abdulqader Mohammed Head of the Liaison Office of the Revolutionary Committees. Revolutionary Committees involved in violence against demonstrators. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 17. DIBRI, Abdulqader Yusef Position: Head of Muammar Qadhafi's personal security Date of Birth: 1946 Place of Birth: Houn, Libya Responsibility for regime security. History of directing violence against dissidents. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 18. QADHAF AL-DAM, Sayyid Mohammed Date of Birth: 1948 Place of Birth: Sirte, Libya Cousin of Muammar Qadhafi. In the 1980s, Sayyid was involved in the dissident assassination campaign and allegedly responsible for several deaths in Europe. He is also thought to have been involved in arms procurement. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 19. AL QADHAFI, Quren Salih Quren Former Libyan Ambassador to Chad. Has left Chad for Sabha. Involved directly in recruiting and coordinating mercenaries for the regime. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 20. AL KUNI, Colonel Amid Husain Believed status/location: South Libya Former Governor of Ghat (South Libya). Directly involved in recruiting mercenaries. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 B. ENTITIES Name Identifying information Reasons Date of listing 1. Libyan Arab African Investment Company  LAAICO (a.k.a. LAICO) Site: http://www.laaico.com Company established in 1981, 76351 Janzour-Libya. 81370 Tripoli-Libya Tel: 00 218 (21) 4890146  4890586  4892613 Fax: 00 218 (21) 4893800  4891867 email: info@laaico.com Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 2. Gaddafi International Charity and Development Foundation Contact details of administration: Hay Alandalus  Jian St.  Tripoli  PoBox: 1101  LIBYA Telephone: (+218) 214778301  Fax: (+218) 214778766; email: info@gicdf.org Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 3. Waatassimou Foundation Based in Tripoli. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 4. Libyan Jamahirya Broadcasting Corporation Contact details: tel: 00 218 21 444 59 26; 00 21 444 59 00; fax: 00 218 21 340 21 07 http://www.ljbc.net; email: info@ljbc.net Closely associated with the former regime of Muammar Qadhafi. Involved in public incitement to hatred and violence through participation in disinformation campaigns concerning violence against demonstrators. 21.3.2011 5. Revolutionary Guard Corps Closely associated with the former regime of Muammar Qadhafi. Involved in violence against demonstrators. 21.3.2011 6. Libyan Agricultural Bank (a.k.a. Agricultural Bank; a.k.a. Al Masraf Al Zirae Agricultural Bank; a.k.a. Al Masraf Al Zirae; a.k.a. Libyan Agricultural Bank) El Ghayran Area, Ganzor El Sharqya, P.O. Box 1100, Tripoli, Libya; Al Jumhouria Street, East Junzour, Al Gheran, Tripoli, Libya; Email Address agbank@agribankly.org; SWIFT/BIC AGRULYLT (Libya); Tel No. (218)214870586; Tel No. (218) 214870714; Tel No. (218) 214870745; Tel No. (218) 213338366; Tel No. (218) 213331533; Tel No. (218) 213333541; Tel No. (218) 213333544; Tel No. (218) 213333543; Tel No. (218) 213333542; Fax No. (218) 214870747; Fax No. (218) 214870767; Fax No. (218) 214870777; Fax No. (218) 213330927; Fax No. (218) 213333545 Libyan subsidiary of the Central Bank of Libya. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 7. Al-Inma Holding Co. for Services Investments Libyan subsidiary of the Economic & Social Development Fund Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 8. Al-Inma Holding Co. For Industrial Investments Libyan subsidiary of the Economic & Social Development Fund Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 9. Al-Inma Holding Company for Tourism Investment Hasan al-Mashay Street (off al- Zawiyah Street) Tel No.: (218) 213345187 Fax: +218.21.334.5188 e-mail: info@ethic.ly Libyan subsidiary of the Economic & Social Development Fund Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 10. Al-Inma Holding Co. for Construction and Real Estate Developments Libyan subsidiary of the Economic & Social Development Fund Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 11. LAP Green Networks (a.k.a. Lap GreenN, LAP Green Holding Company) 9th Floor, Ebene Tower, 52, Cybercity, Ebene, Mauritius Libyan subsidiary of the Libyan Africa Investment Portfolio. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 12. Sabtina Ltd 530-532 Elder Gate, Elder House, Milton Keynes, UK Other info: Reg no 01794877 (UK) UK-incorporated subsidiary of the Libyan Investment Authority. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 13. Ashton Global Investments Limited Woodbourne Hall, PO Box 3162, Road Town, Tortola, British Virgin Islands Other Info: Reg no 1510484 (BVI) BVI-incorporated subsidiary of the Libyan Investment Authority. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 14. Capitana Seas Limited BVI -incorporated entity owned by Saadi Qadhafi Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 15. Kinloss Property Limited Woodbourne Hall, PO Box 3162, Road Town, Tortola, British Virgin Islands Other Info: Reg no 1534407 (BVI) BVI -incorporated subsidiary of the Libyan Investment Authority. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 16. Baroque Investments Limited c/o ILS Fiduciaries (IOM) Ltd, First Floor, Millennium House, Victoria Road, Douglas, Isle of Man Other info: Reg no 59058C (IOM) IOM-incorporated subsidiary of the Libyan Investment Authority. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011.